Opinion filed December 14, 2017




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-17-00295-CR
                                 ___________

                MICHAEL MARVIN RUSSIE, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR39309


                     MEMORANDUM OPINION
      Michael Marvin Russie, Appellant, has filed an untimely notice of appeal in
this cause. Appellant attempts to appeal his conviction for the offense of retaliation
as a habitual offender. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on May 22, 2012, that his motion requesting an out-of-time appeal was filed
in the district clerk’s office on October 17, 2017, and that his amended notice of
appeal was filed in this court on November 29, 2017. Pursuant to Rule 26.2(a) of
the Texas Rules of Appellate Procedure, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed more than five
years after his sentence was imposed. The notice of appeal was, therefore, untimely.
Absent a timely filed notice of appeal or the granting of a timely motion for extension
of time, we do not have jurisdiction to entertain this appeal. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993).
      When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant filed various documents in response, but he has not
shown any grounds upon which this court may continue this appeal. We have
considered Appellant’s responses; however, we are without authority to proceed
with this appeal or to grant Appellant’s request for an out-of-time appeal. See Slaton,
981 S.W.2d at 210.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM
December 14, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2